DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 including the compression ring terminating in a skirt, the skirt selectively movable into and out of the recess for being positionalbe within the interior space and have a region constructed to coact with the housing for providing and adjustable passageway through which a cryogen is introduced.
Specifically, DE102004062670 to Dieter et al. (hereinafter referred to as Dieter) discloses an apparatus (see figure 1) for chilling a dry ingredient (from 3), comprising: a housing (2) including an interior space through which the dry ingredient flows, see figure 2, and injecting a cooling fluid (from 6) at K. Dieter fails to disclose the specific structure of the injector nozzle. 
Maniere (US 2012/0103546) teaches that in mixing nozzles (see figures 3 and 4), that it is known to provide the nozzle with a first threaded portion (77) at the interior space (of housing 50) which includes a recess (80) extending around a diameter of the interior space, and a compression ring (first part) positioned in the interior space the compression ring including a second threaded portion (at 77) at an exterior of the compression ring (first part) for releasable engagement with the first threaded portion, and a reduced diameter (at 58) terminating in a skirt (rim of 66), the skirt selectively movable into and out of the recess (80) for being positionable within the interior space (during assembly and/or disassembly) and having a region constructed to coact with the housing through which a mixing agent is introduced into the dry ingredient (62) and an injection port (52) in fluid communication with the passageway for introducing the mixing into the passage passageway.
 However, Maniere fails to disclose the passageway is an adjustable passageway. 

Since making the passageway of Maniere adjustable would mean that the o-ring (78) would not seal without significant structural modification, the prior art does not provide motivation to arrive at the compression ring as claimed. Accordingly, without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763